DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A2 and B2 in the reply filed on June 14, 2021 is acknowledged.
Claims 2, 4, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species A1 and A3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 11-15, 17, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Podella et al. (U.S. PGPub 2015/0141311), Mizutani et al. (U.S. Patent 4,140,647), and Jou (U.S. Patent 6,142,387). 
Claim 1: Podella teaches a method for cleaning a contaminant from a surface [abstract], wherein the method comprises: applying a cleaning composition, comprising a yeast fermentation product, to the surface [paragraphs 17, 32, 56-57]; allowing the cleaning composition to soak on the surface [paragraph 57]; and removing the cleaning composition and the contaminant from the surface [paragraph 57], wherein the yeast fermentation product comprises a yeast and/or fermentation broth resulting from cultivation of the yeast [paragraphs 32-33], and wherein the yeast is pichia [paragraph 32].  
Podella teaches removing oil residues from kitchen equipment [abstract], but it does not explicitly teach cleaning a surface of an engine or part thereof.  However, Mizutani teaches it is known to use the same detergent to remove kitchen oils and engine oils [col. 1, lines 8-16].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Podella to clean engine oils as taught by Mizutani because Mizutani teaches the same composition can be used to clean kitchen and engine oil.


Claim 6: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  Jou teaches that the engine can be cleaned by brushing the cleaning composition onto the surface with a brush [col. 1, lines 38-41].  

Claim 8: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  Podella teaches it is known to remove the cleaning composition and contaminants from the surface being cleaned by rinsing [paragraph 57].  By rinsing the cleaning composition, residual cleaning composition will be removed preventing any potential negative effects on the surface along with removing any residual contaminants on the surface.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to rinse the surface of Jou as taught by Podella in order to remove residual cleaning composition to prevent any potential negative effects on the surface and remove residual contaminants ensuring the surface is sufficiently clean.

Claim 11: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  Podella teaches that the yeast is inactive in the yeast fermentation product [paragraph 33].

Claim 12: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  Podella teaches that the yeast fermentation product comprises a growth by-product of the yeast [paragraph 33].

Claim 13: Podella, Mizutani, and Jou teach the limitations of claim 12 above.  Podella implicitly teaches that the growth by-product is a biosurfactant because if you ferment yeast, you will get lipids in the solution [paragraph 33].

Claim 14: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  Podella teaches the cleaning composition comprises a purified biosurfactant [paragraph 33].

Claim 15: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  Podella teaches the yeast fermentation product comprises the fermentation broth without the yeast cells because the broth is centrifuged to remove the cells [paragraph 33].

Claim 17: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  As discussed in claim 1 above, Podella teaches removing oils, and Jou teaches removing grease.

. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Podella et al. (U.S. PGPub 2015/0141311), Mizutani et al. (U.S. Patent 4,140,647), and Jou (U.S. Patent 6,142,387) as applied to claim 1 above, and further in view of Zhao (U.S. PGPub 2018/0215946).
Claim 9: Podella, Mizutani, and Jou teach the limitations of claim 1 above.  Podella teaches it is known to remove the cleaning composition and contaminants from the surface being cleaned by rinsing [paragraph 57].  By removing the cleaning composition, any potential negative effects on the surface along with removing any residual contaminants on the surface will occur.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to remove the cleaning composition and contaminants from the surface of Jou as taught by Podella in order to remove residual cleaning composition to prevent any potential negative effects on the surface and remove residual contaminants ensuring the surface is sufficiently clean.
Podella does not explicitly teach removing the cleaning composition and contaminant comprises wiping the surface with a cloth until the cleaning composition and contaminants have been freed from the surface.  However, Zhao teaches it is known that a cleaning process can include rinsing and/or wiping the surface to remove the liquid composition [paragraph 54] wherein wiping can occur by using a cloth [paragraph 54].  Therefore, because Zhao teaches that wiping the surface with a cloth to remove the liquid composition can be selected in place of . 

Claims 16, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Podella et al. (U.S. PGPub 2015/0141311), Mizutani et al. (U.S. Patent 4,140,647), and Jou (U.S. Patent 6,142,387) as applied to claim 13 above, and further in view of Soetaert et al. (U.S. PGPub 2012/0311741).
Claims 16, 27, and 28: Podella, Mizutani, and Jou teach the limitations of claim 13 above.  Podella does not explicitly teach that the biosurfactant is a sophorolipid.  However, Soetaert teaches Starmerella bombicola produces sophorolipid biosurfactants at a high and economic relevant titer which are used as an environmentally friendly alternative for chemical derived surfactants in cleaning applications [paragraph 3].  Podella and Soetaert both teach using yeast to produce biosurfactants in cleaning compositions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the yeast of Soetaert for the yeast of Podella because both yeasts will produce biosurfactants used in cleaning compositions.  The substitution would have resulted in the predictable result of providing a cleaning composition including a biosurfactant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759